Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD - DIRECTOR

PURSUANT TO THE WIRELESS TELECOM GROUP, INC.

AMENDED AND RESTATED 2012 INCENTIVE PLAN

 

THIS RESTRICTED STOCK UNIT AWARD (including the companion Terms and Conditions)
is made as of the Grant Date by WIRELESS TELECOM GROUP, INC. (the “Company”) to
____________________________ (the “Participant”) subject to acceptance by the
Participant.

 

Upon and subject to the provisions of the Plan and the Terms and Conditions
attached hereto and incorporated herein by reference as part of this Award, the
Company hereby awards as of the Grant Date to the Participant, the Restricted
Stock Units described in Paragraph C below. Underlined and capitalized terms in
Paragraphs A through F below shall have the meanings there ascribed to them
therein or in the Plan.

 

A.Grant Date: ______________, 201__.

 

B.Plan Under Which Granted: Wireless Telecom Group, Inc. Amended and Restated
2012 Incentive Plan (the “Plan”).

 

C.Restricted Stock Units: The number of Restricted Stock Units subject to the
Award shall be Twenty-Five Thousand (________). Each Restricted Stock Unit
represents the Company’s unfunded and unsecured obligation to issue one share of
the Company’s common stock, par value $0.01 per share, (collectively, the
“Shares”) in accordance with this Award, subject to the terms of this Award and
the Plan.

 

D.Dividend Equivalents: The Restricted Stock Units shall not accrue Dividend
Equivalents.

 

E. Vesting Schedule: The Restricted Stock Units shall vest, if at all, on the
day before the first anniversary of the Grant Date or, if earlier, the effective
date of a Separation from Service due to death or Disability (the “Vesting
Date”), provided the Participant has rendered continuous service to the Company
as a member of its Board of Directors from the Grant Date until the Vesting
Date. Restricted Stock Units that become vested in accordance with this
Paragraph E are referred to herein as “Vested Stock Units.” If the Participant
ceases to provide continuous service to the Company as a member of its Board of
Directors prior to the Vesting Date, regardless of the reason, all of the
Restricted Stock Units shall be forfeited as of the date the Participant ceases
to be a member of the Board of Directors.

 

F.Settlement of Vested Stock Units: Subject to the Terms and Conditions, the
Shares attributable to the Vested Stock Units will be settled by delivery of
such Shares in kind to the Participant or, if applicable, the Participant’s
Beneficiary on a date selected by the Company that is no later than thirty (30)
days following the first to occur of the following events: (i) the third
anniversary of the Grant Date; (ii) Separation from Service following, or
coincident with, a Vesting Date, regardless of the reason; or (iii) a Change in
Control following, or coincident with, a Vesting Date (as applicable, the
“Distribution Date”).

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award as
of the Grant Date set forth above.

 

PARTICIPANT:   WIRELESS TELECOM GROUP, INC.:               By:

          Signature of Participant   Title:

 

 



TERMS AND CONDITIONS TO THE

RESTRICTED STOCK UNIT AWARD - DIRECTOR

PURSUANT TO THE WIRELESS TELECOM GROUP, INC.

AMENDED AND RESTATED 2012 INCENTIVE PLAN

 

1.            Settlement and Delivery of Vested Stock Units.

 

(a)            On the applicable Distribution Date, the Company shall issue and
deliver a share certificate, or make or caused to be made an appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company, representing the number of Shares attributable to Vested Stock Units to
the Participant or, if applicable, the Participant’s Beneficiary in settlement
of the Participant’s rights under this Award.

 

(b)            The Company shall not be required to issue a fractional share (or
cash in lieu of a fractional share) upon the settlement of the Award.

 

(c)            Notwithstanding anything in the Plan, the Award, or any other
agreement (written or oral) to the contrary, if Participant is a “specified
employee” (within the meaning of Code Section 409A) on the date of Separation
from Service, then any settlement occurring with respect to such Separation from
Service under this Award will be delayed to the extent necessary to comply with
Code Section 409A(a)(2)(B)(i), and the Shares will be settled during the ten-day
period commencing on the earlier of: (i) the expiration of the six-month period
measured from the date of Participant’s Separation from Service, or (ii) the
date of Participant’s death. Upon the expiration of the applicable six-month
period under Code Section 409A(a)(2)(B)(i) (or, if earlier, the date of the
Participant’s death), all Shares deferred pursuant to this Subsection (c) will
be delivered to Participant (or Participant’s estate, in the event of
Participant’s death) in a lump sum.

 

2.            Rights as Shareholder. Until the Shares to be received in
settlement of the Vested Stock Units are issued to the Participant or, if
applicable, the Participant’s Beneficiary, neither the Participant nor the
Beneficiary shall have any rights as a shareholder with respect to the either
Restricted Stock Units or Vested Stock Units. Except as otherwise provided in
Section 5 hereof and Section 10(c) of the Plan, the Company shall make no
adjustment for any dividends or distributions or other rights on or with respect
to the Shares issued in settlement of the Vested Stock Units for which the
record date is prior to the issuance of that stock certificate or, if
applicable, until the appropriate book entry is recorded.

 

3.            Restrictions on Transfer. Except for the transfer by bequest or
inheritance, neither the Participant nor any Beneficiary shall have the right to
make or permit to exist any transfer or hypothecation, whether outright or as
security, with or without consideration, voluntary or involuntary, of all or any
part of any right, title or interest in or to any Restricted Stock Units
(including, without limitation, Vested Stock Units). Any such disposition not
made in accordance with this Award shall be deemed null and void. Any permitted
transferee under this Section shall be bound by the terms of this Award.

 

4.            Legends on Shares. The Company may at any time place legends
referencing any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares issued pursuant to this Award.

2



5.            Change in Capitalization.

 

(a)            The number and kind of shares of Common Stock subject to the
Restricted Stock Units (including, without limitation, Vested Stock Units) shall
be proportionately adjusted by the Committee for nonreciprocal transactions
between the Company and the holders of capital stock of the Company that cause
the per share value of the shares of Common Stock to change, such as an
extraordinary dividend or other distribution, recapitalization, forward or
reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or similar
corporate transaction.

 

(b)            In the event of any merger, consolidation, or other
reorganization in which the Company does not survive, or in the event of a
Change in Control, the Committee may make such adjustments with respect to the
Restricted Stock Units (including, without limitation, Vested Stock Units) and
take any of the following actions as it deems necessary or appropriate
consistent with the requirements of Section 10(c)(ii) of the Plan: (i)
continuation of the Award by the surviving entity; (ii) the assumption or
substitution of the Award by the surviving entity or its parent or subsidiary;
or (iii) settlement of the value of the Award in cash or cash equivalents or
other property followed by the cancellation of the Award.

 

(c)            No fractional shares shall be created in making any adjustment
pursuant to this Section 5. Instead, any adjustment pursuant to this Section 5
that would otherwise result in a fractional Restricted Stock Unit or Share
becoming subject to the Award shall be further adjusted to round down the
numbers of Restricted Stock Units or Shares to the next lowest Restricted Stock
Unit or Share, as applicable.

 

(d)            All determinations and adjustments made by the Committee pursuant
to this Section will be final and binding on the Participant and any
Beneficiary. Any action taken by the Committee need not treat all recipients of
equity incentives equally.

 

(e)            The existence of the Plan and the Award shall not affect the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to its Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

6.            Section 409A. This Award is intended to comply with, or otherwise
be exempt from, Code Section 409A, as applicable. This Award shall be
administered, interpreted, and construed in a manner consistent with such Code
section. Should any provision of this Award be found not to comply with, or
otherwise be exempt from, the provisions of Code Section 409A, it shall be
modified and given effect, in the sole discretion of the Committee and without
requiring the Participant’s consent, in such manner as the Committee determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Code Section 409A. No acceleration of payment or settlement may be made
except as permitted under Code Section 409A.

 

7.            Governing Laws. This Award shall be construed, administered, and
enforced according to the laws of the State of New Jersey; provided, however, no
Shares shall be issued

3



except, in the reasonable judgment of the Board of Directors, in compliance with
exemptions under applicable state securities laws of the state in which
Participant resides, and/or any other applicable securities laws.

 

8.            Successors. This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

9.            Notice. Except as otherwise specified herein, all notices and
other communications required or permitted under this Award shall be in writing
and, if mailed by prepaid first-class mail or certified mail, return receipt
requested, shall be deemed to have been received on the earlier of the date
shown on the receipt or three (3) business days after the postmarked date
thereof. In addition, notices hereunder may be delivered by hand, facsimile
transmission, or overnight courier, in which event the notice shall be deemed
effective when delivered or transmitted. All notices and other communications
under this Award shall be given to the parties hereto at the following
addresses: to the Company (attention of the Secretary), at the principal office
of the Company or at any other address as the Company, by notice to Participant,
may designate in writing from time to time; and to Participant, at Participant’s
address as shown on the records of the Company, or at any other address as
Participant or, if applicable, the Participant’s Beneficiary, by notice to the
Company, may designate in writing from time to time pursuant to provisions of
this Section 9.

 

10.          Severability. In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal, or unenforceable provision or portion
thereof had never been contained herein.

 

11.          Entire Agreement. Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter. The Committee shall have full and conclusive
authority to interpret the Award and to make all other determinations necessary
or advisable for the proper administration of the arrangement reflected by this
Award. The Committee’s interpretations and determinations in this regard shall
be final and binding on the Participant.

 

12.          Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Award.

 

13.          Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions, and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

14.          No Right to Continued Service. Neither this Award nor the issuance
of the Restricted Stock Units hereunder shall be construed as giving Participant
the right to continued service with the Company or any affiliate.

 

15.          Definitions. Except as provided below, all capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
The following capitalized terms shall have the following meanings:

4



(a)            “Change in Control” have the same meaning as ascribed to said
term under the Plan; provided, however, that (i) the event shall have occurred
after the Grant Date; and (ii) the event also constitutes: (1) “a change in the
ownership of a corporation, (2) “a change in the effective control of a
corporation,” or (3) “a change in the ownership of a substantial portion of a
corporation’s assets,” each within the meaning of Code Section 409A.

 

(b)            “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.

 

(c)            “Separation from Service” means a termination of the
Participant’s service whereby the Participant has ceased to perform any
services, and it is reasonably anticipated that no future services will be
performed as a member of the board of directors of the Company and all
affiliates that, together with the Company, constitute the “service recipient”
within the meaning of Code Section 409A (collectively, the “Service Recipient”);
provided that if the Participant also provides services as an employee to the
Service Recipient, then whether a Separation from Service has occurred for
purposes of the Award shall take into consideration the plan aggregation rules
under Treasury Regulations Section 1.409A-1(c)(2)(ii).

5